Citation Nr: 0602667	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
June 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah 
Regional Office (RO), which denied the veteran entitlement to  
an increased evaluation, in excess of 20 percent, for his 
service-connected right knee disorder.  A subsequent RO 
rating action in November 2004 increased the disability 
rating for the right knee disorder from 20 percent to 30 
percent, effective from November 2003, when the RO received 
his claim for an increased rating.

In March 2005, the veteran, sitting at the RO, testified at a 
hearing, via video conference, before the undersigned sitting 
at the Board's central office in Washington, D.C.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  

During the 2005 Board hearing, testimony elicited from the 
veteran tends to indicate that he is seeking service 
connection for a right hip disorder, a left knee disorder, 
and residuals of a left leg injury as secondary to his 
service-connected right knee disorder, as well as a total 
disability rating based on individual unemployability due to 
his service-connected disorder.  These new issues have nor 
been developed for appellate review and are referred to the 
originating agency for appropriate action.


FINDING OF FACT

The objective medical evidence of record demonstrates that 
the veteran's service-connected right knee disability is 
manifested by limitation of flexion to 90 degrees with 
pain, crepitus, severe degenerative arthritis, locking 
pain and joint effusion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for degenerative arthritis of the right knee 
manifested by painful limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 471a, Diagnostic Code 
(DC) 5256, 5260, 5261 (2005). 

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a separate 10 rating of the 
right knee for symptomatic semilunar cartilage removal with 
locking pain and joint effusion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Veterans Claims 
(CAVC) addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In letters dated in December 2003 and February 2004, the RO 
has informed the veteran of the evidence needed to submit to 
support his claim for an increased evaluation for his right 
knee disorder.  In addition, the RO issued a detailed April 
2004 statement of the case (SOC) and a November 2004 
supplemental statement of the case (SSOC) in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations regarding an increased rating.  
The Board therefore believes that appropriate notice has been 
given in this case. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims." Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Factual Background

The veteran's service medical records show that the veteran 
first injured his right knee in November 1954 during basic 
training when he fell down barracks steps.  In May 1955 he 
underwent an arthrotomy of the right knee, with removal of a 
loose osteocartilaginous body and lateral meniscectomy.

Service connection for a right knee disorder was established 
by an RO rating action in July 1956.  This disorder was 
granted a convalescent rating of 50 percent under Diagnostic 
Code 5257 of VA's Schedule for Rating Disabilities (Rating 
Schedule), effective from June 1956.

On the veteran's initial post service VA examination in 
December 1956, the veteran complained of some buckling of his 
knee, pain, and occasional locking by effusion.  Physical 
examination revealed some slight laxity of the medial 
collateral ligament of the right knee.  There was some 
definite moderate degree of quadriceps atony and weakness 
with full range of knee motion. An x-ray of the knee was 
interpreted to reveal no indication of derangement of 
internal structures or evidence of loose body in the joint.

Based on the above clinical findings, the disability 
evaluation for the service-connected right knee disorder was 
reduced by the RO from 50 percent to 20 percent disabling, 
effective from December 1956.

Following an essentially negative VA examination in November 
1958, the disability evaluation for the service-connected 
right knee was further reduced from 20 percent to 10 percent 
disabling, under Diagnostic Code 5259, effective from 
February 1959.

In February 2001, VA afforded the veteran a private 
examination performed by R.D.P., M.D.  According to the 
examination report, the veteran complained of right knee 
swelling and locking.  He further complained of pain, 
weakness, and stiffness of the right knee associated with 
swelling, instability, and fatigue.  Physical examination of 
the right knee revealed swelling present with effusion.  
Flexion of the right knee was to 90 degrees and limited by 
pain.  Extension was to 20 degrees and also limited by pain.  
His gait was normal and he wore a right knee brace to 
decrease inflammation and because of knee pain.  An x-ray of 
the right knee showed prominent pancompartmental 
osteoarthritic changes.

Based on the above examination, the right knee disability 
evaluation was increased from 10 percent to 20 percent 
disabling, under Diagnostic Code 5259-5260, effective from 
January 2001.

A VA outpatient treatment record dated in February 2002 notes 
that the veteran had degenerative joint disease with ongoing 
knee pain.  It further noted that the veteran's condition was 
unresponsive to conservative treatment thus far and that the 
veteran was unwilling to consider surgical alternative.

Private medical records dated, in from July 2002 to December 
2003, from D.E.M., M.D., an orthopedist, reflect the 
veteran's complaints of right knee problems.  It was noted 
the veteran had quite severe osteoarthritis in both knees, 
the right worse than the left.  The pertinent assessment was 
severe osteoarthritis of the right knee, lateral joint line, 
probably an old ACL tear.  Treatment included injections. 

In November 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected right knee 
disability.

In December 2003, VA afforded the veteran a private medical 
examination in connection with his current claim.  The 
examiner noted that the veteran's current right knee symptoms 
consisted of chronic swelling, pain, and difficulty with most 
activities.  It was also noted that these symptoms occurred 
constantly and that, according to the veteran, did not cause 
incapacitation.  The veteran said that, due to right knee 
pain and swelling, he was unable to vacuum, climb stairs, 
take out trash, shop, perform gardening activities, and push 
a lawn mower.  

On physical examination, the veteran's gait was noted to be 
abnormal.  The right leg was stiff with walking.  The general 
appearance of the right knee was described as abnormal with 
findings of sagittal scaring over the patella.  No assistive 
device for ambulation was used.  On range of motion testing, 
right knee flexion was to 90 degrees with pain at 0 degrees 
and extension was to 0 degrees with pain at 0 degrees.  The 
examiner stated that the right knee range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination with pain as the major 
functional impact.  The McMurray's test on the right knee was 
within normal limits.  There was right knee "locking" pain, 
joint effusion, and crepitus.  An x-ray of the right knee 
showed severe degenerative changes in the knee joint with 
near complete collapse of the medial compartment and severe 
diffuse periarticular spurring.  Severe degenerative 
arthritis of the right knee was the diagnosis

In September 2004, VA afforded the veteran a private medical 
examination provided by C.W., D.O.  According to the 
examination report, the veteran was noted to be suffering 
from osteoarthritis of the right knee with symptoms of right 
knee pain and swelling.  The veteran related incapacitating 
episodes as often as two times per month, which last for five 
days.  He said that over the past year he had 24 incidents of 
incapacitation for a total of 100 days.  The examiner noted 
that the veteran's current treatment consisted of hydrocodone 
and physical therapy.  The examiner stated that from the 
above condition, the veteran's functional impairment was an 
inability to perform activities that required a lot of 
walking and standing, such as house care, shopping. and 
permanent employment.  The examiner added that the veteran 
was not working when he developed this condition.  

On examination, it was noted that the veteran had an antalgic 
gait on the left and required a cane for ambulation due to a 
limp that caused some imbalance.  The right knee had an eight 
centimeter (cm.) scar on the lateral aspect.  Right knee 
range of motion was reported as to 90 degrees with 140 
degrees being normal.  It was further reported that pain 
occurred at 90 degrees and was the limiting factor as well as 
the major functional impact. The examiner stated that right 
knee range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  Right knee 
Drawer and McMurray's test were within normal limits.  There 
was right knee joint effusion.  The examiner stated that the 
effect of the right knee on the veteran's daily activity was 
severe because it did not allow him to perform such daily 
activities as shopping, driving, housework, and other 
activities that required walking or standing.

During his March 2005 hearing, the veteran described his 
right knee symptoms.  He stated that he had right knee pain 
and stiffness, which precluded prolonged walking.  He also 
testified that he had right knee instability and was limited 
in his ability to climb stairs, do house work, and operate 
his motor vehicle.  

III. Legal Analysis

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

Limitation of flexion of the knee (normal flexion being to 
140 degrees) will be rated as follows: Flexion limited to 15 
degrees is 30 percent; flexion limited to 30 degrees is 20 
percent; flexion limited to 45 degrees is 10 percent. Flexion 
limited at more than 45 degrees is noncompensable.  See 38 
C.F.R. §§ 4.7, Plate II, 4.71(a), Diagnostic Code 5260.

Limitation of extension of the leg (normal being to zero 
degrees) will be rated as follows: Extension limited to 45 
degrees is 50 percent. Extension limited to 30 degrees is 40 
percent. Extension limited to 20 degrees is 30 percent. 
Extension limited to 15 degrees is 20 percent. Extension 
limited to 10 degrees is 10 percent. Extension limited to 5 
degrees is zero percent.  See 38 C.F.R. §§ 4.71, Plate II, 
4.71(a), Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2005).  A 40 percent rating is available where there is 
ankylosis in flexion between 10 and 20 degrees.  Id.  If 
there is ankylosis in flexion between 20 and 45 degrees, a 50 
percent rating is appropriate.  Id.  A rating of 60 percent 
is assigned for extremely unfavorable ankylosis in flexion at 
an angle of 45 degrees or more.  Id.

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Degenerative arthritis (hypertrophic or osteoarthritis) where 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2005).  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  Id.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.

In VAOPGCPREC 9-98, VA's General Counsel further explained 
that when a veteran has a knee disability evaluated under 
Code 5257, to warrant a separate rating for arthritis based 
on X-ray findings, limitation of motion need not be 
compensable under Diagnostic Code 5260 or Code 5261; rather 
such limited motion must at least meet the criteria for a 
zero percent rating or, consistent with 38 C.F.R. § 4.59 
(which specifically provides that when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or misaligned joints due to healed injury, the 
disability is entitled to the minimum compensable rating for 
the joint) i.e., 10 percent under Code 5260 or 5261.  
Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991). 

Thus, the Board will rate the veteran's right knee functional 
loss and limitation of motion and then consider his testimony 
of right knee instability as well as other aspects of his 
disability.

A. Limitation of Motion

The veteran's right knee disability is currently evaluated by 
the RO as 30 percent disabling under Diagnostic Code 5260 for 
limitation of flexion of the leg.  A 30 percent evaluation 
under Diagnostic Code 5260 represents the maximum schedular 
evaluation under this code.  Therefore, no greater benefit 
can flow to the veteran under Diagnostic Code 5260.  A higher 
additional rating is not warranted pursuant to 38 C.F.R. 
§§ 4.40 or 4.45, than that already considered by the RO in 
assigning the current 30 percent rating, as it has been held 
that consideration of functional loss due to pain, (noted on 
VA examinations as the major functional impact) is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnson v. Brown, 
10 Vet. App. 80, 85 (1997).

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However the veteran has not demonstrated 
any current limitation of motion on extension.  Consequently 
a separate rating for limitation of extension, to include as 
due to pain, is not warranted.  Additionally, there is no 
evidence of ankylosis to warrant a rating in excess of the 
currently assigned 30 percent rating.

B. Instability

For a knee disorder to warrant a separate compensable rating 
under Diagnostic Code 5257 there must be a showing of 
recurrent subluxation or lateral instability.  While the 
veteran has testified that he has right knee instability, the 
Board notes that instability was not demonstrated on 
objective VA examinations in December 2003 and September 
2004.  In fact, on the latter examination diagnostic testing 
for ligamentous instability (draw sign) was negative.  Absent 
objective evidence of instability, a separate rating under 
diagnostic DC 5257 is not warranted.

C. Other impairment of the right knee

Giving the veteran the benefit of the doubt, the objective 
medical evidence of record reflects that the veteran has 
right knee locking pain and constant joint effusion.

As noted above, notwithstanding 38 C.F.R. § 4.14, VA is 
required to provide separate ratings for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

Diagnostic Code 5258 provides that dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
"locking", pain and effusion into the joint warrants a 20 
percent evaluation.  Symptomatic residuals of removal of 
semilunar cartilage under Diagnostic Code 5259 warrant a 10 
percent rating.

With regard to the application of these diagnostic codes, the 
Board finds that a 10 percent rating is warranted for the 
veteran's right knee under Diagnostic Code 5259. On his VA 
examination in December 2003 there was right knee locking 
pain and joint effusion.  Right knee joint effusion was also 
present on VA examination n September 2004.  The service 
medical records reflect that the veteran had a lateral 
meniscectomy in service.  He has demonstrated postoperative 
symptoms to include effusion and persistent pain.  Therefore, 
resolving the benefit of the doubt in the veteran's favor, a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 5259.  This is the maximum evaluation under this code.  
The evidence however does not support a finding of frequent 
locking and effusion due to dislocation of the semilunar 
cartilage.  The Board finds, therefore, that the criteria for 
a 20 percent rating under Diagnostic Code 5258 have not been 
met.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not for application.

The benefit of the doubt has been resolved in the veteran's 
favor to the limited extent set forth above.






ORDER

A rating in excess of 30 percent for degenerative arthritis 
of the right knee manifested by painful limitation of motion 
is denied.

A separate rating of 10 percent is granted for residuals of a 
right knee injury with symptomatic semilunar cartilage 
removal manifested by right knee joint effusion and locking 
pain, subject to the regulations applicable to the payment of 
monetary benefits.



____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


